NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: September 20, 2022


                        S22A0659. TORRES v. THE STATE.


        BETHEL, Justice.

       Luis Jose Torres was found guilty of the felony murder of

Dennis Bryant and other offenses at a bench trial held before the

Appling County Superior Court. Torres appeals, arguing that the

evidence presented at trial was insufficient as a matter of Georgia

law to sustain his convictions, that the trial court erred by denying

his motion to suppress statements he made to the police, and that

double jeopardy barred his re-trial after he had previously been

acquitted by a jury of some offenses arising from the events

surrounding Bryant’s death.1 We affirm.



       The crimes occurred on December 30, 2018. On March 19, 2019, an
       1

Appling County grand jury indicted Torres, Gabrielle Labaco, Daisy Lott,
Rhett Wheeler, Rocky Wheeler, and Catherine Zipperer for 16 counts
stemming from the incident. Torres was charged with six counts of felony
      1. (a) Viewed in the light most favorable to the verdicts, 2 the


murder (Counts 1-6), criminal attempt to commit armed robbery (Count 7),
conspiracy to commit armed robbery (Count 8), armed robbery (Count 9),
conspiracy to commit aggravated assault (Count 10), aggravated assault with
intent to rob (Count 11), aggravated assault with a deadly weapon (Count 12),
theft by taking (Count 13), and tampering with evidence (Count 14). Labaco,
Rhett, Rocky, and Zipperer were indicted jointly with Torres on Counts 1-4, 7-
10, and 13. Rhett and Rocky were jointly indicted with Torres on Counts 5, 6,
11, and 12. All six co-defendants were indicted on Count 14. Lott, Rhett, Rocky,
and Zipperer were also indicted with tampering with evidence (Count 15). Lott
was also indicted with hindering apprehension or punishment of a criminal
(Count 16).
        At a jury trial held in July 2019, Torres was found guilty of Counts 4, 5,
10, 11, and 14 and found not guilty of the remaining counts against him. Torres
filed a motion for new trial in August 2019, which the trial court granted in
June 2020. Before his retrial, Rocky and Rhett entered guilty pleas. On
September 1, 2021, the State filed a motion to sever Torres’s case from those
of the remaining co-defendants, which the trial court granted that day. Torres
later requested that his second trial be a bench trial, which the court granted
on September 9, 2021. None of the other co-defendants’ cases are part of this
appeal.
        Before the start of his bench trial, Torres orally raised a plea in bar based
on double jeopardy as to Counts 1-3, 6-9, 12, and 13, of which he was found not
guilty in his first trial. At Torres’s bench trial, held on September 23, 2021, the
trial court orally granted Torres’s plea in bar and later found him guilty of
Counts 4, 5, 10, 11, and 14. On October 21, 2021, the trial court entered an
order granting Torres’s plea in bar nunc pro tunc to September 23, 2021. On
December 6, 2021, the trial court sentenced Torres to life in prison on Count 4
and a concurrent sentence of ten years in prison on Count 14. The remaining
counts were vacated by operation of law or merged for sentencing. Torres did
not file a motion for new trial. He filed a notice of appeal directed to this Court
on January 3, 2022. His case was docketed to this Court’s April 2022 term and
submitted for a decision on the briefs.
        2 See Jones v. State, 307 Ga. 505, 506 (1) (837 SE2d 288) (2019) (“Similar

to appeals from a jury trial resulting in a criminal conviction, on appeal from
a bench trial,” when evaluating the sufficiency of the evidence presented at
trial, “we view all evidence in the light most favorable to the trial court’s verdict
. . . . We do not re-weigh testimony, determine witness credibility, or address
assertions of conflicting evidence.” (citation and punctuation omitted)).
                                         2
evidence presented at Torres’s bench trial showed the following. On

the evening of December 30, 2018, Torres and his girlfriend,

Gabrielle Labaco, were invited to a party by Rocky Wheeler. Torres

and Labaco agreed to go, and Rocky drove them to the party.

     At the party, multiple people were playing beer pong. During

the course of the game, Rocky lost $500 to Dennis Bryant and was

angry about losing the money. Bryant later left the party.

     Shortly after, Torres asked Rocky to drive him and Labaco

home because Torres did not have his own vehicle. With Rocky

driving, Torres, Labaco, Rocky, Rhett Wheeler, Catherine Zipperer,

and Daisy Lott all left the party together. As they were driving, they

passed a Huddle House and saw Bryant inside.

     They then agreed that they would follow Bryant and that

Rocky and Rhett would take his money and beat him up. As part of

that plan, Torres agreed to be a lookout.

     A few minutes later, Bryant left Huddle House and went to the

Key West Inn in Appling County. Zipperer drove Rocky’s car, and

the group followed Bryant to the Key West Inn. Video recordings

                                  3
taken from nearby surveillance cameras show that Zipperer pulled

into the parking lot with the headlights off and parked in the middle

of the parking lot. Over roughly the next ten minutes, while Bryant

was in the lobby of the hotel, Torres, Rocky, and Rhett moved around

the parking lot, and Zipperer pulled the car to the end of the parking

lot. During that time, Torres covered his face by wrapping a piece of

clothing around his head.

     After checking in and walking back to his car, Bryant brought

his car to the back of the hotel, got out of the car, and got an item

from the trunk. Torres and the others followed Bryant in Rocky’s car

to the back of the hotel. Torres, Rocky, and Rhett got out of the car

and followed Bryant on foot. Labaco then got out of the car with her

face covered, and Zipperer moved the car closer to where Bryant was

standing beside his car.

     Rocky and Rhett attacked Bryant and began hitting and

kicking him. During the attack, Torres saw Bryant reach for a rifle

from the trunk of his car. Torres then approached the fight and tried

to grab the rifle out of Bryant’s hands. During the struggle, the gun

                                  4
fired multiple times, and three bullets hit Torres. Rocky then

stabbed Bryant in the neck three times.

     Torres and the others ran back to Rocky’s vehicle, got in, and

drove away from the Key West Inn. One of the Wheeler brothers

brought Bryant’s rifle to Rocky’s car and later disposed of it.

     After Torres and the others left, the police were called to the

scene. By the time the officers arrived, Bryant was dead. Although

it initially appeared to some of the officers that Bryant had been

shot, the medical examiner later determined that Bryant died of

multiple stab wounds.

     Torres asked the Wheelers to drop him off at a hospital, and

they refused. The Wheelers later made Torres and Labaco get out of

the car, and the Wheelers and the rest of the group drove away.

     Torres and Labaco were later seen on the side of the road by

Appling County Sheriff Mark Melton and two deputies. An

ambulance arrived on the scene about five minutes after Sheriff

Melton and his deputies arrived, and Torres was transported to the

hospital. Before Torres was taken to the hospital, Sheriff Melton

                                  5
spoke to both Torres and Labaco and asked Torres, “Do you know

what happened, buddy?” Torres told Sheriff Melton that he had been

shot while walking by the Key West Inn. 3

      Later that night, Torres was interviewed by GBI Special Agent

Kendra Fitzgerald at the hospital. She gave Torres Miranda

warnings. 4 Torres orally acknowledged the warnings and agreed to

speak with her. In the interview, Torres told Special Agent

Fitzgerald that Rocky had lost $500 in a game of beer pong. He said

that Rocky and Rhett “wanted to get” Bryant and were going to “beat

[Bryant] up” and get Rocky’s money back and that he had been

asked to be a lookout. Torres also said that he tried to take a rifle

from Bryant’s hands. 5

      The next day, Torres was again interviewed by Special Agent

Fitzgerald and GBI Special Agent Seth Hullander at the sheriff’s



      3  Audio and video of this exchange were recorded by body cameras being
worn by the deputies. At trial, Sheriff Melton testified that Torres’s statement
“didn’t seem plausible” and that he thought Torres “was being deceitful.”
       4 See Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694)

(1966).
       5 In addition to Special Agent Fitzgerald’s testimony, an audio recording

of this interview was admitted at trial.
                                       6
office. Torres was again given Miranda warnings, and he signed a

form indicating that he had been informed of his rights and that he

waived them before speaking with the agents. In that interview,

Torres said that Rocky had lost $500 in a beer pong game and was

“pissed.” Torres said that they later saw Bryant at the Huddle House

and that Rocky said that Bryant “[had] his money” and that he

“wanted it back.” Torres said that he and the others followed Bryant

to the Key West Inn. Torres also stated that he had been behind the

Key West Inn and later on the side of the road. Torres explained that

he told Rocky that he was not going to “touch or hurt” Bryant, but

that Rocky told him that Torres was “supposed to be [his] friend so

at least be some kind of lookout.” Torres told Rocky, “fine.” Torres

explained that Rocky told him to put on a mask “because . . . there

were cameras,” which he agreed to do because he was scared.

     Torres further explained that, during the altercation with

Bryant, he saw that a rifle was pointed at the car where Labaco was

waiting and that he went to Bryant and tried to pull the rifle from

his hands “so nobody got shot.” Torres said that Rocky and Rhett

                                 7
were “whipping [Bryant’s] ass,” and after the altercation, Rocky got

back in the car and told Torres, “I think I killed him.” Torres told

the police that he knew Rocky had a knife with him, based on a

conversation with him earlier that evening before the party.

     At trial, Torres testified that he reluctantly agreed to be a

lookout when the Wheelers confronted Bryant. He further testified

that he tried to stop the confrontation when he saw a gun pointed

back toward the car where Labaco was waiting and that he tried to

get between Bryant and the Wheelers, push the Wheelers away from

Bryant, and grab the gun from Bryant. He testified that when he

spoke with the sheriff and was questioned by the GBI agents, he

tried to explain that he had stopped the fight but that it was hard to

get his “mind right” because he was “still in shock” and had taken

pain medication, including morphine and Percocet.

     (b) Torres argues that the evidence presented at trial was

insufficient under OCGA § 24-14-6, which provides that “[t]o

warrant a conviction on circumstantial evidence, the proved facts

shall not only be consistent with the hypothesis of guilt, but shall

                                  8
exclude every other reasonable hypothesis save that of the guilt of

the accused.” “However, this doctrine only applies when the State’s

case against the defendant was wholly circumstantial, and in this

case, the State did not rely solely on circumstantial evidence.”

(Citation and punctuation omitted.) Hill v. State, 297 Ga. 675, 678

(2) (b) (777 SE2d 460) (2015).

     Here, Torres’s statements to law enforcement about his

involvement in planning the crimes and how he served as a lookout

provided direct evidence that he helped plan and commit the crimes.

See Eggleston v. State, 309 Ga. 888, 891 (848 SE2d 853) (2020); Hill,

297 Ga. at 678 (2) (b). Moreover, the trial court, as the trier of fact,

was authorized to reject Torres’s self-serving assertion in his trial

testimony that, after the attack on Bryant began, he abandoned his

role in the robbery and attempted to wrestle a gun away from Bryant

in order to protect everyone involved. See Fitts v. State, 312 Ga. 134,

143 (3) n.9 (859 SE2d 79) (2021) (noting that, if disbelieved by the

trier of fact, the defendant’s testimony denying involvement in the

crimes could have served as direct evidence of defendant’s guilt as a

                                   9
party to the crimes); Outler v. State, 305 Ga. 701, 703-704 (1) (a) (827

SE2d 659) (2019) (holding, under OCGA § 24-14-6, that “[t]he [trier

of fact] was authorized to reject [the appellant’s] hypothesis”). Thus,

Torres’s claim that the evidence was insufficient under OCGA § 24-

14-6 fails.

     2. Torres next argues that the trial court erred by admitting

into evidence the three statements he made to Sheriff Melton and

Special Agents Fitzgerald and Hullander. We disagree.

     As noted above, Torres gave three statements to the police: one

on the roadside after the incident at the Key West Inn, one the same

night at the hospital, and one the following day at the sheriff’s office.

Torres filed a motion in limine to suppress each of these statements,

arguing that each statement was custodial and not given

voluntarily. Torres also argued that the second and third statements

he gave were induced by a hope of benefit. Following a Jackson-

Denno hearing, 6 the trial court denied the motion to suppress as to

each of Torres’s statements.


     6   See Jackson v. Denno, 378 U. S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
                                       10
     (a) First Interview

     Sheriff Melton testified at the hearing that, the night Bryant

was killed, he and his deputies were called to the Key West Inn after

gun shots were reported. At the time there were no suspects for the

crimes, and it appeared to Sheriff Melton that a shooting had taken

place in the parking lot because there were bullet casings scattered

around the area where Bryant was lying on the ground and

“bleeding profusely.” While at the scene, Sheriff Melton received a

call that a male and female, later identified as Torres and Labaco,

were sitting on the side of the road a short distance from the Key

West Inn and that the male had been shot. At that point, Torres and

Labaco were not suspects in the shooting at the Key West Inn.

     When Sheriff Melton and his deputy made it to Torres and

Labaco, the deputy immediately informed them that an ambulance

was on the way. Sheriff Melton then asked Torres and Labaco what

happened to them. According to Sheriff Melton, he did not give

Miranda warnings before speaking with them because he

considered them potential victims, had no reason to arrest them, and

                                 11
did not “even know if they were connected to the Key West shooting.”

     Sheriff Melton testified that, based upon his experience with

interviewing people, he determined that Torres was “cognizant”

enough to be interviewed even though it was clear Torres was in

pain. Sheriff Melton testified that Torres was able to sit up and

answer questions and offered information that was not even asked

of him. Sheriff Melton described Torres as being “very vocal” when

they spoke and that he did not have to “drag anything” out of Torres.

     Two video recordings of the encounter taken from the deputies’

body cameras show that an ambulance arrived within five minutes

of the sheriff’s arrival on the scene where Torres and Labaco were

found. 7 Sheriff Melton testified that, at the time the ambulance

arrived, he had not yet developed probable cause to arrest Torres,

that Torres had never been handcuffed, and that Torres had not

been administered any pain medication. Sheriff Melton testified

that he never made threats or promises or discussed charges or



     7 The recordings show that Sheriff Melton and his deputies repeatedly
assured Torres that an ambulance had been called and was on the way.
                                   12
sentencing with Torres. He reiterated that he did not provide

Miranda warnings because Torres was “not under arrest.”

     During cross-examination at the hearing, Sheriff Melton

testified that, at the beginning of the interview, he had no reason to

suspect Torres was involved in the Key West Inn shooting even

though “it was a . . . coincidence that we got two shootings almost

simultaneously.” The questioning continued as follows:

     DEFENSE COUNSEL: So you had some sort of suspicion?
     MELTON: Well, I had two shootings and, you know, I
     think it’s incumbent on me to try to figure out what’s what
     and who, but I don’t know — I think you heard in the
     video that I asked how did they get shot right here. I
     assumed they got shot right there. I didn’t get the
     information that they had been . . . at the motel until
     sometime in their conversation.
     DEFENSE COUNSEL: At this point, if either individual
     had wanted to get up and walk away, would they have
     been allowed to?
     MELTON: Probably not . . . because we didn’t know what
     we had. . . .
     DEFENSE COUNSEL: But it was not custodial?
     MELTON: That’s correct.
     DEFENSE COUNSEL: But they couldn’t leave?
     MELTON: I didn’t say they couldn’t, I said probably not.
     I don’t know. They didn’t make an effort to do that.

     Torres also testified at the hearing. He said that he did not


                                 13
remember speaking with the sheriff, even after seeing a video of

their conversation.

     (b) Second Interview

     Shortly after Torres arrived at the hospital, he was interviewed

by Special Agent Fitzgerald, who read Miranda warnings to him.

Because Torres had been shot in the shoulder, Special Agent

Fitzgerald determined it was better to have Torres orally

acknowledge and waive his rights rather than sign a form. Torres

orally informed Special Agent Fitzgerald that he understood each of

his rights and agreed to waive them and speak with her. Special

Agent Fitzgerald testified that she determined that, despite his

injuries and the pain medication he had been administered, 8 Torres

was able to communicate with her. Special Agent Fitzgerald

testified that she never threatened Torres, never became violent



     8 Special Agent Fitzgerald testified that she was informed by a nurse
“roughly in the middle of [the] interview” that Torres had been given pain
medication, including morphine. She testified that information regarding his
medication did not change her opinion as to whether Torres could hear and
understand her questions and reply appropriately and that Torres never
seemed “out of touch with reality.”

                                    14
with him, and never made any promises to him, including in regard

to sentencing. 9 Torres was not handcuffed to the bed during the

interview. The interview lasted approximately 15 minutes.

     Special Agent Fitzgerald also testified that, during the

interview, Torres never slurred his words, faded, lost consciousness,

or appeared to not understand what was happening. Torres provided

answers that Special Agent Fitzgerald later verified to be correct.

Torres was also able to provide “long narrative” answers without any

prompting and corrected Special Agent Fitzgerald when she needed

help understanding his statements.

     Near the beginning of the interview, Torres asked Special

Agent Fitzgerald whether it would “help [his] case” if he talked to

her. Special Agent Fitzgerald responded that she was not an

attorney and could not provide legal advice. Near the end of the

interview, Torres asked about sentencing:

     TORRES: Am I going to go to jail for life?
     FITZGERALD: Right now, the main thing is to make sure

     9  In the audio recording of the interview, Special Agent Fitzgerald can
also be heard asking a nurse if Torres could have water.

                                     15
      that you’re okay. You’re going to go to the hospital.[10]
      TORRES: Because I wasn’t trying to kill nobody.
      FITZGERALD: No, I understand. I understand. The first
      thing is to get you to the hospital and make sure that all
      this stuff is okay. . . . That stuff will come later. We’ll get
      it all straightened out.

      At the hearing, Special Agent Fitzgerald testified about when

Torres mentioned sentencing near the end of the interview:

      PROSECUTOR: [I]s he inquiring as far as what his
      sentencing might be, what his charges might be, that sort
      of thing?
      FITZGERALD: That’s what I understood him to say, yes,
      sir.
      PROSECUTOR: He actually said, “Am I looking at going
      to jail for life, or I’m not going to jail for life or something?”
      Is that right?
      FITZGERALD: Yes, sir.
      PROSECUTOR: And you did not answer, did not make
      any promises, told him, “Right now we’re just looking at
      something else.” Is that right?
      FITZGERALD: Yes, sir.

      Torres testified that he had no recollection of giving the

interview in the hospital. He testified that he had been in the



      10 After his roadside conversation with Sheriff Melton, Torres was
brought to a local hospital for treatment of his gunshot wounds. In the
recording of the interview with Special Agent Fitzgerald, a nurse can be heard
telling Special Agent Fitzgerald and Torres that Torres was “fine” and “stable”
and that he was probably going to be transferred to a hospital in Savannah for
surgery.
                                      16
hospital because he had been shot and that he could not remember

whether he had been told that he received pain medication.

     (c) Third Interview

     The next day, Torres was interviewed a third time at the

Appling County Sheriff’s Office by GBI Special Agents Hullander

and Fitzgerald. The interview, which was recorded, lasted

approximately 20 minutes. Torres was again given Miranda

warnings, and he signed a Miranda waiver form. Special Agent

Hullander testified at the Jackson-Denno hearing that, during the

interview, the agents never threatened Torres, physically forced him

to talk to them, or made any promises to him. While Torres appeared

to have some “discomfort,” he did not appear to be in such physical

pain that he was unable to understand questions or answer them.

     Almost immediately after he signed the waiver-of-rights form,

Torres told Special Agent Hullander, “Whatever’s going to help me

out, I’ll let y’all know whatever details y’all want.” Special Agent

Hullander replied, “I’m glad to hear that. That tells me a lot about

the kind of person that you are.”

                                    17
     Special Agent Hullander testified as follows in regard to

questions Torres asked him:

     PROSECUTOR: And did you make a promise responding
     to that?
     HULLANDER: No, sir.
     PROSECUTOR: What did you tell him?
     HULLANDER: I told him I appreciated that and that tells
     me a lot about the kind of person he is.
     PROSECUTOR: But not like, oh good, that’ll shave time
     off?
     HULLANDER: No, sir.
     PROSECUTOR: I won’t arrest you?
     HULLANDER: No, sir.
     PROSECUTOR: Charge with — discharge you
     voluntarily?
     HULLANDER: No, sir.

     In the interview, Torres volunteered to Special Agent

Hullander that Rocky stabbed Bryant. Torres then told Special

Agent Hullander that he did not want to answer questions but

preferred to “lay the whole thing out” for him. Torres then proceeded

to detail the events of the evening “quickly, clearly, and concisely,”

according to Special Agent Hullander. Without being asked, Torres

volunteered that he was the lookout for the robbery. He also

correctly identified Bryant’s rifle as an AR-15 without being


                                 18
provided any information about the type of gun involved in the

shooting. Special Agent Hullander testified that, throughout this

narrative, Torres never sounded like someone who was having

trouble recalling information or communicating.

       (d) The Trial Court’s Rulings

       The trial court orally ruled that evidence of Torres’s statements

from    the   interview   with   Sheriff   Melton   were    admissible.

Specifically, the court determined that Torres was not in custody

when he spoke with Sheriff Melton; that, despite having been shot,

Torres was coherent and able to answer questions at the time; and

that the pain from the gunshots did not prevent Torres from making

his statements to the sheriff freely and voluntarily.

       As to the second and third interviews, the trial court

determined that Torres had been given Miranda warnings before

both interviews and that he subsequently acknowledged and waived

his rights and proceeded to speak with the agents. Although Torres

was in pain and taking medication, the trial court ruled that his



                                   19
statements to the GBI agents were made freely and voluntarily. 11

      (e) Analysis

      (i) Torres first argues that the trial court erred in its

determination that he was not in police custody when he spoke with

Sheriff Melton while on the side of the road and that the failure to

provide him with Miranda warnings renders his statements there

inadmissible. We disagree.12

      “Miranda warnings are required when a person is (1) formally

arrested or (2) restrained to the degree associated with a formal

arrest.” (Citation and punctuation omitted.) DeVaughn v. State, 296

Ga. 475, 479 (769 SE2d 70) (2015). “Unless a reasonable person in

the suspect’s situation would perceive that he was in custody,

Miranda warnings are not necessary.” Id.

      Here, the trial court did not err when it determined that Torres




      11 The trial court later entered an order denying the motion to suppress.
      12  As to the second and third interviews, Torres was read Miranda
warnings before each interview, and both times he acknowledged his rights
and agreed to waive them. Torres makes no claim in this appeal that he was
not provided Miranda warnings before those interviews or that they were
insufficient.
                                      20
was not in custody when he was interviewed by Sheriff Melton. The

interview occurred on the side of the road, and Torres was never

restrained, arrested, or placed into a patrol car. See Acosta v. State,

311 Ga. 320, 325 (1) (a) (857 SE2d 701) (2021) (“[Appellant] was not

under formal arrest, and, accepting the trial court’s factual findings

and credibility determinations, we conclude that a reasonable

person in [appellant’s] position would not perceive that he was in

custody at the time of the first interview.”). Although Sheriff Melton

had some doubts as to the veracity of Torres’s story about how he

was shot, he never communicated those doubts to Torres or implied

to Torres that he was suspected of committing a crime. See Schutt

v. State, 292 Ga. 625, 629-630 (4) (740 SE2d 163) (2013) (holding

that appellant’s contention that her statement was inadmissible

because she was not advised of her Miranda rights was meritless in

part because, while an officer found the “[a]ppellant’s story

suspicious, he did not communicate his suspicions to her and at no

time implied that she was under arrest”).

     At the Jackson-Denno hearing, Sheriff Melton testified that in

                                  21
the beginning of the interview, the interview was not custodial in

nature and that Torres never tried to leave. Sheriff Melton also

testified that he was uncertain whether Torres would have been free

to leave.13 However, whatever beliefs Sheriff Melton or Torres may

have had about the custodial nature of the interview, the relevant

test here is an objective one. See State v. Walden, 311 Ga. 389 (858

SE2d 42) (2021) (“In determining whether a suspect is in custody,

we must consider the totality of the circumstances without regard

for the subjective views of the suspect or the interrogating officer.”

(citation omitted)). See also United States v. Moya, 74 F3d 1117,

1119 (II) (11th Cir. 1996) (“[T]he actual, subjective beliefs of the

defendant and the interviewing officer on whether the defendant

was free to leave are irrelevant.”). Here, Torres had been shot and

was awaiting an ambulance when Sheriff Melton asked him, “Do you


      13 Torres notes that Sheriff Melton later testified at the hearing that,
when he was speaking with Labaco after Torres had been transported to the
hospital, Labaco was “not free to go at that point.” Sheriff Melton also testified
that his discussion with Labaco “was custodial in nature.” The record is clear,
however, that Torres was not present by that point in time. Thus, even if
Sheriff Melton’s interview with Labaco became custodial after Torres was
transported to the hospital, that fact has no bearing on whether Sheriff
Melton’s earlier discussion with Torres was custodial.
                                       22
know what happened, buddy?” Moreover, the recordings of the

interview show that Torres never asked to leave. See Teasley v.

State, 293 Ga. 758, 762-763 (3) (a) (749 SE2d 710) (2013) (noting,

among other factors, that the interviewing officer testified that the

suspect was not in custody and never asked to leave while being

questioned). Thus, there has been no showing that a reasonable

person in Torres’s situation would perceive that he was in custody.

See DeVaughn, 296 Ga. at 479. Therefore, the trial court did not err

in determining that, under these circumstances, Miranda warnings

were not required.

     (ii) Torres next argues that the trial court erred by denying his

motion to suppress because none of his statements were made

voluntarily. We disagree.

     In determining whether a defendant’s statement was

voluntary as a matter of constitutional due process,

     a trial court must consider the totality of the
     circumstances. The State bears the burden of
     demonstrating the voluntariness of a defendant’s
     statement by a preponderance of the evidence. In
     reviewing such a mixed question of fact and law, we

                                 23
     accept the trial court’s finding on disputed facts and
     credibility of witnesses unless clearly erroneous but
     independently apply the law to the facts.

(Citation omitted.) Matthews v. State, 311 Ga. 531, 540 (3) (a) (858

SE2d 718) (2021). “[W]here controlling facts are not in dispute, such

as those facts discernible from a videotape, our review is de novo.”

(Citation and punctuation omitted.) Perez v. State, 309 Ga. 687, 692

(2) (848 SE2d 395) (2020).

     As to his first statement to Sheriff Melton on the side of the

road, the trial court determined that the statement was made freely

and voluntarily. We agree.

     Torres specifically claims that his statement from the first

interview was involuntary due to being in pain and shock from the

shooting during the interview. However, the trial court did not err

in its determination that the statement was voluntary under the

totality of the circumstances.

     “The fact that a defendant is in pain . . . does not, in and of

itself, render any statement made involuntary. (Citation omitted.)

Sanders v. State, 281 Ga. 36, 38 (2) (635 SE2d 772) (2006). Moreover,

                                 24
there is no evidence that Sheriff Melton or the deputies threatened

Torres or conditioned his receipt of medical care on any statements

he provided to them. The trial court made its determination based

on Sheriff Melton’s testimony and from reviewing the video

recordings taken by body cameras worn by the deputies who

accompanied Sheriff Melton. See Myers v. State, 275 Ga. 709, 713 (3)

(572 SE2d 606) (2002) (holding that a statement to the police was

voluntary even though the appellant was in pain where the record

showed he was responsive and answered coherently and logically).

Even though Torres later asserted that he could not remember

speaking with Sheriff Melton, the trial court was not required to

credit Torres’s testimony, especially in light of recordings and

testimony from Sheriff Melton showing that Torres gave coherent

and logical answers to the questions he was asked. See Grier v.

State, 273 Ga. 363, 365 (2) (541 SE2d 369) (2001) (noting that the

trial court could accept a police officer’s testimony and reject the

suspect’s self-serving explanation when determining whether a

statement was voluntary).

                                25
     As to the second and third interviews, Torres argues that the

combination of pain from his injuries and the effects of medication

to treat that pain prevented him from making statements to the

police freely and voluntarily. But the record, particularly the

recording of the hospital interview and Special Agent Fitzgerald’s

testimony about it, supports the trial court’s conclusion that Torres

was lucid, was able to acknowledge and waive his rights after they

were read to him, and was able to understand and respond at length

to questions about the incident at the Key West Inn. See Sanders,

281 Ga. at 38 (2) (concluding that the statement at issue was

voluntary and noting that, although suspect was hospitalized, his

pain was under control, he was not groggy, he could engage in

meaningful conversation, and he acknowledged and waived his

rights after being given Miranda warnings). Although Torres had

received pain medication, he did not appear to be under the

influence of the medication or impaired when he was speaking with

Special Agent Fitzgerald. See Starling v. State, 299 Ga. 263, 266 (3)

(787 SE2d 705) (2016) (determining that a statement was given

                                 26
voluntarily where the suspect, who was hospitalized, had been given

a sedative but appeared “rational and coherent” and indicated

willingness to speak to police); Sanders, 281 Ga. at 38 (2) (holding

that even though the defendant made a statement while in the

hospital and on pain medication, his statement was voluntary where

the record showed that he was not groggy and could engage in

meaningful conversation); Myers, 275 Ga. at 713 (determining that

defendant’s statement to the police was voluntary even when the

defendant was in the hospital and on pain medication when the

video showed that the defendant was alert, responsive, and aware of

the identity of the officers).

     The record also shows that, without prompting, Torres

provided long, narrative answers to Special Agent Fitzgerald that

were later verified as correct. See Starling, 299 Ga. at 266 (3)

(holding that the defendant’s statement was voluntary when his

answers were rational and coherent and the defendant expressed

willingness to talk); Myers, 275 Ga. at 713 (3) (same). Torres also

never indicated at the time that he was not in a condition to be

                                 27
interviewed.

     The trial court also determined that Torres provided a

voluntary statement to the agents in the third interview. The court

determined that Torres did not appear to be under the influence of

medication or impaired when he was speaking with Special Agents

Hullander and Fitzgerald at the sheriff’s office. See Starling, 299

Ga. at 266 (3); Sanders, 281 Ga. at 38 (2); Myers, 275 Ga. at 713 (3).

The record supports these findings. As the trial court also noted,

Torres was informed of his rights, and he signed a form

acknowledging and waiving them. See Starling, 299 Ga. at 266 (3)

(concluding that the defendant gave a voluntary statement and

noting, as part of that analysis, that the defendant received Miranda

warnings and signed a waiver form); Sanders, 281 Ga. at 38 (2)

(same); Myers, 275 Ga. at 713 (3) (same).

     In light of the foregoing, we see no error in the trial court’s

determination that Torres’s statements to the police were voluntary.

His claim of error on that basis therefore fails.

     (iii) Torres also claims that his statements to Special Agents

                                  28
Fitzgerald and Hullander were induced by a hope of benefit, namely

a shorter sentence, in violation of OCGA § 24-8-824, which provides

that “[t]o make a confession admissible, it shall have been made

voluntarily, without being induced by another by the slightest hope

of benefit or remotest fear of injury.” The trial court ruled that

neither agent offered a hope of benefit, and we agree.

     In contrast to Torres’s constitutional argument, which presents

the broader question of whether his confession was inadmissible on

the basis that it was not voluntary under the totality of the

circumstances, his statutory argument involves an evaluation of

whether a defendant has been made

     promises related to reduced criminal punishment — a
     shorter sentence, lesser charges, or no charges at all. . . .
     Under the standard of review applicable to a trial court’s
     decision regarding admissibility under the statutory
     standard, the reviewing court accepts the trial court’s
     determinations as to the credibility and weight of
     conflicting evidence unless they are clearly erroneous and
     independently reviews the trial court’s application of the
     law to the facts. De novo review is appropriate, however,
     if the controlling facts can be definitively ascertained,
     exclusively by reference to evidence, such as a recording
     of a police interview, that is uncontradicted and presents
     no questions of credibility.

                                  29
(Citations and punctuation omitted.) Matthews, 311 Ga. at 542 (3)

(b).

       Torres first claims that Special Agent Fitzgerald provided a

hope of benefit when she responded to a question from Torres as to

whether he was going to jail for life. However, it is undisputed that

the recording of the interview shows that Special Agent Fitzgerald’s

response to that question was that she was focused on letting him

receive medical treatment and that issues regarding charges and

sentencing would be handled later: “No, I understand. I understand.

The first thing is to get you to the hospital and make sure that all

this stuff is okay. That stuff will come later. We’ll get it all

straightened out.”

       The trial court determined that this statement did not

constitute a hope of benefit, and we agree. Although Special Agent

Fitzgerald’s statement about getting “[t]hat stuff . . . straightened

out” might be understood, at a high level of abstraction, to refer to

charges and sentencing, her response, when viewed in context, did


                                 30
not pertain to charges or sentencing. See Dawson v. State, 308 Ga.

613, 621 (3) (842 SE2d 875) (2020) (determining that the

interviewing officer did not provide a hope of benefit where the

officer never “promised” the appellant “that he would not be charged

with a crime or that he would receive reduced charges, sentencing

or punishment if he made incriminating statements” (citation

omitted)).

     Torres similarly claims that Special Agent Hullander provided

a hope of benefit when, after Torres said to him, “Whatever’s going

to help me out, I’ll let y’all know whatever details y’all want,” Special

Agent Hullander said, “I appreciate that and that tells me a lot

about the kind of person that you are.” The trial court ruled that

Special Agent Hullander never provided a hope of benefit to Torres,

and we agree. Special Agent Hullander made no promises to Torres

and never mentioned anything about sentencing or charges during

the interview. See id. At most, Special Agent Hullander’s response

to Torres could be understood to be an expression of thanks to Torres

for his willingness to tell the truth or an encouragement to him to

                                   31
do so. As we have discussed, exhorting a suspect to tell the truth

does not constitute a hope of benefit within the meaning of the

statute. See Price v. State, 305 Ga. 608, 611 (825 SE2d 178) (2019).

     We thus determine that Torres’s statements at the hospital

and the sheriff’s office were not induced by a “hope of benefit” within

the meaning of OCGA § 24-8-824. Accordingly, Torres’s claims of

error regarding the admission of these statements also fails on that

basis.

     3. Finally, Torres argues that his retrial on Counts 4, 5, 10, 11,

and 14 violated the constitutional prohibition on double jeopardy.

We agree with the State, however, that this claim was not preserved

for appellate review.

     The Fifth Amendment to the United States Constitution

guarantees criminal defendants protection against double jeopardy.

U. S. Const. Amend. V. The Fifth Amendment’s bar against double

jeopardy encompasses the doctrine of collateral estoppel, which

precludes the re-litigation of an ultimate fact issue that was

determined by a valid and final judgment. See Giddens v. State, 299

                                  32
Ga. 109, 112-113 (2) (a) (786 SE2d 659) (2016). 14 Likewise, the

Georgia Constitution provides that “[n]o person shall be put in

jeopardy of life or liberty more than once for the same offense except

when a new trial has been granted after conviction or in case of

mistrial.” Ga. Const., Art. I, Sec. I, Par. XVIII. Georgia statutory law

also provides additional protections against multiple prosecutions.

See OCGA § 16-1-7 (prohibiting multiple prosecutions for the same

conduct); OCGA § 16-1-8 (providing for circumstances in which

successive prosecutions are barred). The doctrine of double jeopardy,

as outlined in these authorities, thus has two components: the

“procedural” bar on double jeopardy, which limits “multiple




      14  “Under this doctrine, when an issue of ultimate fact has once been
determined by a valid and final judgment, that issue cannot again be litigated
between the same parties in any future lawsuit.” (Citation and punctuation
omitted.) Giddens, 299 Ga. at 112-113 (2) (a). Collateral estoppel therefore
precludes “retrial of the factual decisions that necessarily underlie the legal
determination of acquittal.” (Citation omitted.) Id. at 113 (2) (a). “When there
is a critical issue of ultimate fact in all of the charges against the defendant, a
jury verdict that necessarily decided that issue in his favor protects him from
prosecution for any charge for which that is an essential element.” (Citation
and punctuation omitted.) Roesser v. State, 294 Ga. 295, 296 (751 SE2d 297)
(2013). To assert this protection in a subsequent trial, the defendant bears the
burden of proving from the record what facts were actually and necessarily
decided in his favor in an earlier trial. See Giddens, 299 Ga. at 113 (2) (a).
                                        33
prosecutions for crimes arising from the same conduct,” and the

“substantive” bar, which protects against “multiple convictions or

punishments” for such crimes. (Citations omitted.) Neuman v. State,

311 Ga. 83, 86-87 (2) (856 SE2d 289, 294 (2)) (2021).

     Here, Torres was charged with six counts of felony murder

(Counts 1-6), criminal attempt to commit armed robbery (Count 7),

conspiracy to commit armed robbery (Count 8), armed robbery

(Count 9), conspiracy to commit aggravated assault (Count 10),

aggravated assault with intent to rob (Count 11), aggravated assault

with a deadly weapon (Count 12), theft by taking (Count 13), and

tampering with evidence (Count 14). See footnote 1. A jury found

him guilty of Counts 4, 5, 10, 11, and 14 and not guilty on the

remaining counts against him. See id.

     Torres filed a motion for new trial, which the trial court

granted based on ineffective assistance of counsel. Before his retrial,

Torres orally raised a plea in bar based on double jeopardy to bar

retrial on Counts 1-3, 6-9, 12, and 13, the counts of which he was

found not guilty in his first trial. The trial court deferred ruling on

                                  34
the plea in bar but orally granted it after the close of the State’s

evidence in the bench trial. The trial court later found Torres guilty

of Counts 4, 5, 10, 11, and 14 and entered an order granting the plea

in bar nunc pro tunc as to Counts 1 through 3, 6 through 9, 12, and

13. Torres never filed a plea in bar in regard to Counts 4, 5, 10, 11,

or 14, nor did he raise a collateral estoppel claim at any time leading

up to or during the bench trial on those counts.15

      On appeal, Torres argues that, even though his plea in bar as

to these counts was granted by the trial court, he was retried on

essentially the same offenses of which he had been acquitted by a

jury in his first trial because Counts 4, 5, 10, 11, and 14 “have the

same elements and therefore constitute the same offense” as the

crimes of which he was found not guilty by the jury. Specifically,

Torres argues that because the armed robbery charges (of which he

was acquitted) and the aggravated assault charges (of which he was




      15To the contrary, when Torres raised his plea in bar as to the counts for
which he had been found not guilty, Torres’s counsel told the trial court,
“[Torres] can be certainly retried on [Count 4, Count 5, Count 10, Count 11,
and Count 14].”
                                      35
found guilty) were all premised on the same incident, by virtue of

the jury’s acquittal of Torres on the armed robbery charges and the

corresponding felony murders, the jury also necessarily found, as a

matter of fact, that Torres did not commit the charged aggravated

assaults and the felony murders that correspond to them.

      It is clear that Torres is claiming that he was subjected to a

successive prosecution as to Counts 4, 5, 10, 11, and 14.

“Accordingly, any resulting double jeopardy claim was procedural in

nature.” Neuman, 311 Ga. at 87 (2). However, by failing to file a plea

in bar as to those counts or otherwise contest the initiation of the

second trial as to those counts on the basis of former jeopardy, Torres

failed to preserve this question for our review. See id. We thus reject

this enumeration of error without addressing the merits of Torres’s

contention. 16


      16In a reply brief, Torres asserted for the first time that if his double
jeopardy claims regarding Counts 4, 5, 10, 11, and 14 were not preserved for
review that such inaction amounted to constitutionally ineffective assistance
on the part of his trial counsel. However, “an appellant who raises an argument
for the first time in a reply brief is not entitled to have that argument
considered.” (Citation and punctuation omitted.) Williams v. State, 307 Ga.
689, 689 n.2 (838 SE2d 314) (2020). Accordingly, we do not consider Torres’s
assertion that he received ineffective assistance of counsel.
                                      36
Judgment affirmed. All the Justices concur.




                           37